In graham, P. J.
There can be no doubt but that the conunissioners of docks have authority to expend annually, upon the docks, piers and bulkheads of the city, under the provisions of the charter, a sum not exceeding three millions of dollars, for which the comptroller is directed to issue and sell the bonds of the city to that amount.
. ISTor is there any control over that board,' as to the purposes for which th.e moneys are to be expended, or the amounts to be applied to each purpose; provided they confine their expenditures to the objects specified in the statute.
The only question leading to this controversy is, as to the mode in which they are to draw the moneys from the comptroller. The statute prescribes that they' shall be drawn out and paid by the comptroller for the several objects and purposes provided in the act. In making the requisition, it is proper, that the commissioners should state the purpose for which money is required, viz: if money is required for the payment of salaries and employees, they should make their requisition of a gross sum for that purpose. In like manner for repairs, or for rebuilding bulkheads or new piers, or the purchase of land, or for any other purpose within the law. Beyond this, the statute does not require any further account, in their requisition. It does not require bills, to be transmitted to the comptroller; nor has he any right to insist upon paying their, employees. These powers are vested, by law, in the board, and with the payment of such accounts the comptroller has no right to interfere.
"We .think,that upon such a statement of the purposes for which the various sums are required,.the comptroller is bound to comply with the requisition, and pay over the money to the commissioners, in a gross sum, to be expended by them in their discretion, for the purposes for which it is drawn. °
The present order should be affirmed, without costs.
*507[First Department, Generar Term, at New York,
May 5, 1873.
Ingraham. and Davis, Justices.]